Dismissed and Memorandum Opinion filed May 8, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00270-CV
                                   ______________

  IN THE INTEREST OF L.S.S. A/K/A L.H., N.A.H. AND N.L.H. A/K/A N.L.H.,
                               Children


                         On Appeal from the 314th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2011-00603J


                      MEMORANDUM                     OPINION

       This is an attempted accelerated appeal from a judgment signed February 24, 2012.
The notice of appeal was due March 15, 2012. See Tex. R. App. P. 26.1(b). Appellant,
however, filed his notice of appeal on March 20, 2012.

       Appellant's notice of appeal was not filed timely. A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to Rule 26). However, the appellant must offer
a reasonable explanation for failing to file the notice of appeal in a timely manner. See
Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18; Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App. -- Houston [14th Dist.]
1998, no pet.).

       On April 2, 2012, and again on April 20, 2012, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellant filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher and Jamison.




                                             2